Title: Memorandum from Theodorus Bailey, 27 April 1802
From: Bailey, Theodorus
To: Madison, James


Tuesday Morng. 27. April 1802.

Enquiries at the Office of Secretary of State.
How much did it cost under the late Administration to pay Algiers for the years 1796–97 & –98?
How much was paid by the present Administn. to the same, for the years 1799–1800 & 1801?
Mr: Bailey will be under obligations to the Honorable Mr. Madison if he will favor him with answers to the queries above stated.

 

   
   RC (DLC).


